Case 1:20-cv-01449-SEB-TAB Document 17 Filed 04/01/21 Page 1 of 2 PageID #: 654




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 VANDARRYL A. HAMPTON SR.,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:20-cv-01449-SEB-TAB
                                                      )
 ANDREW M. SAUL Commissioner of Social                )
 Security Administration,                             )
                                                      )
                               Defendant.             )




                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

 Complaint for Judicial Review. The parties were afforded due opportunity pursuant to statute and

 the rules of this Court to file objections; none were filed. The Court, having considered the

 Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report

 and Recommendation.



                  4/1/2021
        Date: _________________                   _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana
 Distribution:

 Alison T. Schwartz
 SOCIAL SECURITY ADMINISTRATION
 alison.schwartz@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov
Case 1:20-cv-01449-SEB-TAB Document 17 Filed 04/01/21 Page 2 of 2 PageID #: 655




 Kirsten Elaine Wold
 HANKEY LAW OFFICE
 kew@hankeylaw.com
